Per Curiam,
We agree with Mr. Justice Lawrence that the decision of the general term upon the original appeal in this proceeding (1 N. Y. Supp. 237) is controlling upon the question of the dedication of the land proposed to be taken. The opinion of the presiding justice upon that appeal covered all the questions now under consideration, except such as arise upon the additional facts presented to the commissioners on the rehearing. As to these new facts "and circumstances, we agree with the commissioners, and also with Mr. Justice Lawrence, that they do not affect Mr. Buckley’s right to a substantial award, nor do they materially modify the facts and circumstances upon which it was held that no dedication of the land in question had been made. We think, too, that the commissioners properly assessed Mr. Banks’ lot one half of its value, as estimated by the tax commissioners for the year 1889. That was when the assessment was made up, and we can see no reason why it should be altered because of later valuations. The case cited by the appellant (In re Schell, 76 N. Y. 432) does not uphold his contention on this point, while the rule adopted at special term is supported by In re St. Joseph's Asylum, 69 N. Y. 353, and In re Hebrew Asylum, 70 N. Y. 476. The order appealed from should be affirmed, with $10 costs and disbursements.